Title: To George Washington from Andrew G. Fraunces, 30 July 1793
From: Fraunces, Andrew G.
To: Washington, George



Sir
Filbert Street Philadelphia July 30. 1793.

In the course of events it has become necessary, from serious considerations, for me to withdraw you[r] attention for a moment from concerns of Public importance to a matter which is at present of a private nature; and feeling that as a Citizen of the United States I have an equal right with others to request your attention to a case of pointed injustice done by the Officers of the Treasury I shall proceed to state some circumstances in which the honor of the United States is immediately concerned—and with this assurance that you are willing to hear and redress any act of injustice done by those in authority under you to any person or persons, more especially to the free subjects of the Country over which you preside.
It is not unknown to you Sir, that the late Commissioners of the Treasury were reduced from the noncompliance of the several States in the Union in paying up their quotas of the Requisitions of the late Congress, to make payments to Individuals who had demands against the United States, in their warrants on the Treasurer, and on the several Receivers of Taxes, by way of Anticipation—leaving it with the parties, holders of those Warrants to wait for payment from the persons on whom they were respectively drawn, or, to raise money on them by disposing of  them to persons who had more faith in the United States and who chose to become purchasers—In consequence of this irregular mode of doing business, the latter one of obtaining monies was oftener practiced, than the other, and individuals have sold them from 20 to 25 ⅌ Ct discount.
 A few days after the organisation of the Treasury department under the present Government, the Secretary agreeably to an order of Congress of the 17th September 1789, Reported an Estimate of monies necessary to be appropriated, and included in it the sum of 190.000 dollars in order to satisfy outstanding Warrants of the late Board of Treasury. The Secretary had for his authority for including this from A Statement of the Register dated the 11th of the same month, in which he declares that from an accurate investigation of Accounts relative to those Warrants 189.916 dollars & 38/100 were outstanding and remained to be paid on Account of Anticipation of the Board of Treasury. Congress in the same month of September appropriated, agreeably to the Estimate of the Secretary the said sum of 190.000 dollars. Immediately after, the Secretary commenced paying those Warrants and continued so to do until he had disbursed the sum of 157.789 dollars 44/100 leaving a balance yet to be paid of 32.210 dollars & 6/100.
Of this balance, so outstanding, early in the month of May last I purchased in New York two Warrants amounting to 5500 dollars, and applied to the Secretary for payment but have repeatedly received trifling and unsatisfactory answers. The first Answer was, “recommending the holders to lodge them in the Auditors Office under a late Act granting further time for the receiving of unsettled claims”—The last in these words—
“Sir
Treasury Department July 2nd 1793
I received your application of yesterday respecting two Warrants drawn by the late board of Treasury. I do not think it necessary at present to answer the several questions stated in your former letter to which you refer. All I can say on the subject is, that as far as can now be judged, these Warrants will constitute a good demand, in favor of the holders upon the public. But there are some unsettled matters which prevent my giving you now a final opinion on the point. I am Sir Your Obedt Servant
Mr Andw. G. Fraunces.

Alex. Hamilton.”

 
With respect to his first answer I consider it as an evasive one and given in that manner for purposes which but a few besides  himself are acquainted with and I take it as an act of singular injustice—nearly 158.000 dollars of these Warrants have been allowed & received as a good demand against the United States, finally settled and adjusted—on this idea (which was the true one) he has paid that amount; but the small balance must for the safety and interest of the U. States be adjusted in another way! “Want of sufficient light” says he on the 18. May last “must defer the payment of them.”
With respect to the last answer, I have nearly the same idea of it as I have of the first—I consider it as trifling and equivocal.
I am really sorry if there has been and still exists any sound objections to the payment of those Warrants, that the mist was not at first removed from before the eyes of the Officers of the Treasury. From the inclosed letter, it appears that what they now know has long since been known; It leads me to ask them why they did not stop the payment in time, they might have saved for the same trial and adjustment they wish to put the Balance outstanding to, nearly 158.000 dollars; and if in my opinion, these are not found to be a good claim against the U. States, the whole affair will have a curious appearance in the eyes of the Public. From a conversation I had with the principal Clerk of the Auditor I found it was suspected that William Duer the late Secretary to the Board had made too free with this paper which was supposed to have been put in his care by the Commissioners—The suspicion is certainly as cruel as it is unjust—but even admitting this to be the case, it cannot follow that individuals should suffer for the mal conduct of Public Officers—If they were, all public confidence would be at once destroyed.
  I take the liberty of inclosing proved copies of those Warrants I hold—It has been said by the Secretary at one time—“he doubted whether they were a negociable paper”—how could he doubt after he made the before mentioned payments? At another time he said “he did not know but the public had a claim against them as Mr Royal Flint had promised to pay the balance on his Tobacco Contract in those kind of Warrants, and that these might have been a part of them so promised”—If the Secretary would have received these from Mr Flint in payment of Monies due to the United States, he must have considered them as negociable.
I have stated these several circumstances to you Sir in order to prove what I at first asserted—that I have been dealt unjustly  with by the Officers of the Treasury, from their postponing the settlement of my claim, and from their not declaring the true causes of the delay. I have danced attendance at the Treasury for near two Months—and am now obliged in order to expedite the payment of this claim to trouble you, howev⟨er⟩ I have hopes from a knowlege of your disposition to do justice, that you will take the case under consideration and direct an immediate settlement thereupon. I remain in Phila. only for this purpose. I have the honor to be with respect Yr most Obt Hble Servant
Andw. G. Fraunces
